Embrt, J.
If these respondents should receive a deed of ■conveyance to them of real estate, with this description, "A Gore north of townships numbered two and three, in range six, in the county of Franklin,” they -would undoubtedly look for ■their land within Franklin county, and expect to find it in that ■county, and next north of said townships. They would not ■look for it in any other count}'- or country.
The same language in an indictment sufficiently alleges a place fin Franklin county.
The other alleged causes for arrest of judgment are not relied ■upon, and are clearly not valid. State v. Willis, 78 Maine, 70.

Exceptions overruled.

Peters, C. J., Waltox, Virg-ix, Libbet and Haskell, JJ., •concurred.